DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The Amendment filed 15 December 2021 has been entered and considered. Claims 1, 4-5, 10, 13-14, and 19 have been amended. Claims 1, 3-5, 10, 12-14, and 19, all the claims pending in the application, are rejected. All new grounds of rejection set forth in the present action were necessitated by Applicants’ claim amendments; accordingly, this action is made final. 

Response to Amendment
Claim Rejections - 35 USC § 112
In view of the amendments to claims 1, 10, and 19, the rejections under 35 USC 112 are withdrawn.

Prior Art Rejections
In view of the amendments to independent claims 1, 10, and 19, the previously applied prior art rejections are withdrawn. Applicants’ arguments are rendered moot in view of the new grounds of rejection set forth below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 10, 12-13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0072031 to Xiu et al. (hereinafter “Xiu”) in view of U.S. Patent Application Publication No. 2007/0160133 to Bao et al. (hereinafter “Bao”).
As to independent claim 1, Xiu discloses a method for image decoding that supports a plurality of layers, the method being performed by a decoding apparatus (Abstract discloses that Xiu is directed to reference picture lists used for multiple layer video coding; Fig. 2 shows a block-based video decoder), and comprising: determining that inter-layer prediction is to be performed on a current decoding target block; decoding a picture of a first layer ([0033-0040] discloses entropy decoding a video bitstream and determining a target block for inter-layer prediction, the coding structure including a first base layer 0 and a second enhanced layer 1; See Figs. 3-4); and generating a reference picture list for a picture of a second layer by including the picture of the first layer, when the picture of the first layer is a picture of a layer which is referenced by the picture of the second layer including the current decoding target block ([0033-0040] discloses generating a default reference picture list for a current coding picture in the enhanced layer POC1,3, the reference picture list including a reference picture in the base layer POC0,3 which is co-located with the current coding picture POC1,3; see Fig. 4), wherein the first layer is base layer and the second layer is enhancement layer ([0033-0040] discloses the coding structure including a first base layer 0 and a second enhanced layer 1; See Figs. 3-4), and wherein a collocated-picture for a prediction of the current decoding target block is determined as a picture included in the first layer ([0033-0040] and Fig. 4 discloses a reference picture in the base layer POC0,3 which is co-located with the current coding picture POC1,3).
Xiu does not expressly address a situation in which the sizes of the base layer picture and the enhanced layer picture do not match. That is, Xiu does not expressly disclose that the collocated-picture for a prediction of the current decoding target block is not determined as a picture included in the first layer when the picture of the first layer and the picture of the second layer have a different picture size. 
Bao, like Xiu, is directed to inter-layer decoding based on a base layer and an enhancement layer (Abstract and [0079]). Bao discloses that, if the resolution of the enhancement layer is the same as the base layer, no change is necessary ([0079]). Notably, this is the scenario disclosed in Xiu and discussed above with respect to claim 1. However, Bao discloses that, if the resolution of the enhancement layer is different from that of the base layer, the base layer picture is upsampled to the enhancement layer resolution ([0079]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xiu such that, in the event that the resolution (size) of the enhancement layer picture is different from that of the base layer picture, utilizing an upsampled version of the base layer picture (which is different from the original base layer picture) for the inter-layer decoding, as taught by Bao, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to curb error propagation ([0077] of Bao). 

As to claim 3, the proposed combination of Xiu and Bao further teaches that whether the picture of the first layer is the picture of the layer which is referenced by the picture of the second layer, is determined based on a layer ID of the picture of the second layer ([0033-0040] and Fig. 4 of Xiu discloses that the pictures included in the reference picture list are pictures referenced by the current coding picture POC1,3 and are determined based on a layer ID 0 for base layer pictures and layer ID 1 for enhanced layer pictures).
As to claim 4, the proposed combination of Xiu and Bao further teaches that the picture of the first layer is included to the reference picture list when the picture of the first layer and the picture of the second layer have the same picture order count (POC) ([0033-0040] and Fig. 4 of Xiu discloses that the current coding picture in the enhanced layer POC1,3 and the reference picture in the base layer POC0,3 included in the reference picture list have the same POC (i.e., 3)).

As to independent claim 10, Xiu discloses a method for image encoding that supports a plurality of layers, the method being performed by an encoding apparatus (Abstract discloses that Xiu is directed to reference picture lists used for multiple layer video coding; Fig. 1 shows a block-based video encoder) and comprising: determining that inter-layer prediction is to be performed on a current encoding target block; deriving a picture of a first layer ([0033-0040] discloses entropy encoding a video sequence and determining a target block for inter-layer prediction, the coding structure including a first base layer 0 and a second enhanced layer 1; See Figs. 3-4); and generating a reference picture list for a picture of a second layer by including the picture of the first layer, when the picture of the first layer is a picture of a layer which is referenced by the picture of the second layer including the current encoding target block ([0033-0040] discloses generating a default reference picture list for a current coding picture in the enhanced layer POC1,3 , the reference picture list including a reference picture in the base layer POC0,3 which is co-located with the current coding picture POC1,3; see Fig. 4), wherein the first layer is base layer and the second layer is enhancement layer ([0033-0040] discloses the coding structure including a first base layer 0 and a second enhanced layer 1; See Figs. 3-4), and wherein a collocated-picture for a prediction of the current decoding target block is determined as a picture included in the first layer ([0033-0040] and Fig. 4 discloses a reference picture in the base layer POC0,3 which is co-located with the current coding picture POC1,3).
Xiu does not expressly address a situation in which the sizes of the base layer picture and the enhanced layer picture do not match. That is, Xiu does not expressly disclose that the collocated-picture for a prediction of the current decoding target block is not determined as a picture included in the first layer when the picture of the first layer and the picture of the second layer have a different picture size. 
Bao, like Xiu, is directed to inter-layer encoding based on a base layer and an enhancement layer (Abstract and [0079]). Bao discloses that, if the resolution of the enhancement layer is the same as the base layer, no change is necessary ([0079]). Notably, this is the scenario disclosed in Xiu and discussed above with respect to claim 1. However, Bao discloses that, if the resolution of the enhancement layer is different from that of the base layer, the base layer picture is upsampled to the enhancement layer resolution ([0079]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xiu such that, in the event that the resolution (size) of the enhancement layer picture is different from that of the base layer picture, utilizing an 

As to claim 12, the proposed combination of Xiu and Bao further teaches that whether the picture of the first layer is the picture of the layer which is referenced by the picture of the second layer, is determined based on a layer ID of the picture of the second layer ([0033-0040] and Fig. 4 of Xiu discloses that the pictures included in the reference picture list are pictures referenced by the current coding picture POC1,3 and are determined based on a layer ID 0 for base layer pictures and layer ID 1 for enhanced layer pictures).
As to claim 13, the proposed combination of Xiu and Bao further teaches that the picture of the first layer is included to the reference picture list when the picture of the first layer and the picture of the second layer have the same picture order count (POC) ([0033-0040] and Fig. 4 of Xiu discloses that the current coding picture in the enhanced layer POC1,3 and the reference picture in the base layer POC0,3 included in the reference picture list have the same POC (i.e., 3)).





Independent claim 19 recites a non-transitory computer-readable medium storing a bitstream generated by the image encoding method of independent claim 10. Accordingly, claim 19 is rejected for reasons analogous to those discussed above in conjunction with claim 10.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Xiu in view of Bao and further in view of U.S. Patent Application Publication No. 2014/0064374 to Xiu et al. (hereinafter “Xiu2”).
As to claim 5, the proposed combination of Xiu and Bao does not expressly disclose that information indicating the collocated-picture does not indicate the picture included in the first layer.
Xiu2, like Xiu, is directed to inter-layer motion mapping which is used to enable temporal motion vector prediction of an enhancement layer of a bitstream (Abstract). Xiu2 discloses that, if there is one slice in a corresponding base layer picture, then the base layer picture may be used as a collocated picture for inter-layer prediction ([0087]). Notably, this is the scenario disclosed in Xiu and discussed above with respect to claim 1. Xiu2 discloses an alternative scenario in which two or more slices in a corresponding base layer picture have different slice information, in which case inter-layer motion information mapping is disabled and a temporal reference picture may be used as a collocated picture for prediction ([0087]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed combination of Xiu and Bao to disable inter-layer motion information mapping and to select a picture different from the base layer reference picture as the collocated picture for prediction in certain instances, as taught by Xiu2, to arrive at the claimed invention discussed above. Such a modification is the result of combining 

Claim 14 recites features nearly identical to those recited in claim 5. Accordingly, claim 14 is rejected for reasons analogous to those discussed above in conjunction with claim 5.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M CONNER whose telephone number is (571)272-1486. The examiner can normally be reached noon - 8:30 PM Monday through Thursday and Saturday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEAN M CONNER/Primary Examiner, Art Unit 2663